Exhibit 10.25

AMENDMENT

TO THE

STOCK PURCHASE AGREEMENT



 

This Amendment to the Stock Purchase Agreement (this "Amendment") is made and
entered into as of the 17th day of November, 2008, by and between TELIFONDA
(CAYMAN) LTD., a Cayman Island corporation (the "Buyer"), and AURELIO RESOURCE
CORPORATION, a Nevada corporation (the "Seller"). All capitalized terms used
herein and not otherwise defined have the meanings set forth in the Agreement
(as defined hereinafter).

WHEREAS, the Parties entered into that certain Stock Purchase Agreement, dated
as of September 30, 2008 (the "Original Agreement");

WHEREAS, the Parties have restructured certain aspects of the transaction,
including the consideration paid at the Closing by the Buyer; and

WHEREAS, in connection with such changes and in order to consummate the Closing,
the Parties desire to amend the Original Agreement in the manner set forth
below; and

WHEREAS, all references to the "Agreement" in this Amendment or in the Original
Agreement shall be deemed to refer to the Original Agreement as amended by this
Amendment.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. The third full paragraph of the Agreement (in the introductory section) is
hereby amended by deleting such paragraph in its entirety and inserting the
following in place thereof:

"This Agreement contemplates a transaction in which the Buyer will purchase from
the Seller, and the Seller will sell to the Buyer, all of the outstanding
capital stock of the Target in return for cash consideration, granting a net
smelter return royalty from certain real property assets of the Target and
loaning additional proceeds to a wholly-owned subsidiary of the Seller."

2. Section 1 of the Agreement is hereby amended by inserting each of the
following defined terms in respective alphabetical order in Section 1:

"Loan Agreement means that certain Loan Agreement to be entered between the
Buyer and [Aurelio subsidiary], a Nevada [corporation], dated as of the Closing
Date, a form of which is attached hereto as Exhibit B-4."

"Loan Note means that certain unsecured promissory note to be issued in favor of
[Aurelio subsidiary], a Nevada [corporation], by Buyer, dated as of the Closing
Date, a form of which is attached hereto as Exhibit B-5."

3. Section 2(b) of the Agreement is hereby amended by deleting Section 2(b) in
its entirety and inserting the following in place thereof:

"Purchase Price. As consideration for the sale and transfer of the Target
Shares, the Buyer agrees to (i) pay to the Seller at the Closing a cash
consideration in the amount of $2,500,000 (in words: US Dollars Two Million Five
Hundred Thousand) (the "Cash Consideration") by (x) offsetting the Cash
Consideration against the Bridge Loan, (y) subject to Section 2(e) below,
delivery of cash for the balance of the Cash Consideration payable by wire
transfer or delivery of other immediately available funds, (ii) pay to [Aurelio
subsidiary], a Nevada [corporation], at the Closing cash in the amount of
$1,450,000 (in words: US Dollars One Million Four Hundred Fifty Thousand)
pursuant to the Loan Agreement and the Loan Note (the "Loan Consideration")
payable by wire transfer or delivery of other immediately available funds and
(iii) grant to the Seller at the Closing a three percent (3%) net smelter return
royalty from the minerals product derived from the Initial Bolsa Real Property
Assets (the "Bolsa NSR") by entering into the Net Smelter Return Royalty
Agreement substantially in the form attached hereto as Exhibit B-2 (the "Bolsa
NSR Agreement")."

4. Section 2(d) of the Agreement is hereby amended by deleting Section 2(d) in
its entirety and inserting the following in place thereof:

"Deliveries at the Closing. At the Closing, (i) the Seller will deliver to the
Buyer the various certificates, instruments, and documents referred to in
Section 7(a) below, (ii) the Buyer will deliver to the Seller the various
certificates, instruments, and documents referred to in Section 7(b) below,
(iii) the Seller will deliver to the Buyer stock certificates representing all
the Target Shares, endorsed in blank or accompanied by duly executed assignment
documents, (iv) the Buyer will deliver to the Seller the Cash Consideration and
Loan Consideration specified in Section 2(b) above, (v) the Buyer will deliver
to the Seller (A) the Bolsa NSR Agreement and (B) the Net Smelter Return Royalty
Agreement executed by Seller, Minera Milenium S.A. de C.V., a corporation duly
organized under the laws of the Republic of Mexico ("Minera"), and Buyer (or its
designee) relating to certain real property assets owned or leased by Minera in
the form attached hereto as Exhibit B-3 (the "Minera NSR Agreement") and (vi)
the Buyer (or its designee) will pay to [Minera] cash consideration in the
amount of $50,000 (in words: US Dollars Fifty Thousand) pursuant to the Minera
NSR Agreement."

5. Section 7(a)(vii) of the Agreement is hereby amended by deleting Section
7(a)(vii) in its entirety and inserting the following in place thereof:

"the relevant parties shall have entered into side agreements in form and
substance as set forth in Exhibits B-1 through B-5 attached hereto and the same
shall be in full force and effect;"

6. Section 7(b)(vi) of the Agreement is hereby amended by deleting Section
7(b)(vi) in its entirety and inserting the following in place thereof:

"the relevant parties shall have entered into side agreements in form and
substance as set forth in Exhibits B-1 through B-5 attached hereto and the same
shall be in full force and effect;"

7. The Minera NSR Agreement attached as Exhibit B-3 to the Agreement shall be
amended, restated and replaced with the form attached as Exhibit B-3 to this
Amendment and pursuant to Section 11(m) of the Agreement is hereby incorporated
by reference and made a part of the Agreement.

8. Exhibit B-4 and Exhibit B-5 to this Amendment shall be Exhibit B-4 and
Exhibit B-5 to the Agreement and pursuant to Section 11(m) of the Agreement are
hereby incorporated by reference and made a part of the Agreement.

9. In accordance with Section 11(i) of the Agreement, the Parties by executing
below, hereby consent and agree to amend the Original Agreement as provided for
herein and to be bound by the additional terms and conditions set forth herein.

10. Except as specifically modified by this Amendment, the Agreement is hereby
reaffirmed in its entirety by the Parties and shall continue in full force and
effect.

11. This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of Arizona without giving effect to any choice or
conflict of law provision or rule (whether of the State of Arizona or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Arizona.

12. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Originally executed counterparts delivered via facsimile or
other electronic means (e.g., .pdf) shall have the same force and effect as
originals.



4008809_2.DOC

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
first written above.



TELIFONDA (CAYMAN) LTD.

/s/ M. Thissen, /s/ H. van Neutegem


By: Amicorp Management Limited



Title: Director

Name: M. Thissen and H. van Neutegem

Title: Directors

AURELIO RESOURCE CORPORATION

/s/ David S. Johnson


By:



Name: David S. Johnson

Title: Executive Chairman



EXHIBIT B-3



MINERA NSR AGREEMENT



 

 

 

See attached.



EXHIBIT B-4



LOAN AGREEMENT



 

 

 

See attached.





EXHIBIT B-5



LOAN NOTE



 

 

 

See attached.



 

 

 

 

 

